 Case 19-24450-CMB           Doc 140     Filed 04/14/20 Entered 04/14/20 16:38:17               Desc Main
                                        Document      Page 1 of 1

                                         PROCEEDING MEMO

Date: 04/14/2020 01:30 pm

In re:    Manomay, LLC

                                                               Bankruptcy No. 19-24450-CMB
                                                               Chapter: 11 (Small Business)
                                                               Doc. # 75

Telephonic Appearances: John Lacher, Esq.; Sy Lampl, Esq.; Edward Voelker, Esq.;
Adam Petrun, Esq.

Nature of Proceeding: # 75 Status hearing re Motion to Dismiss Case for Abuse
                         Pursuant to 11 USC 1112(b)(2) or in the Alternative,
                          to Appoint Trustee

Additional Pleadings: #82 Certificate of Service
                         #87 Order Rescheduling Hearing
                        #102 Debtor's Response to Motion
                        #106 Proceeding Memo dated 3/10/2020
                        #110 Order dated 3/12/2020
                        #122 Consent Motion to Continue Hearing
                        #128 Order Granting Motion to Continue Hearing


Judge’s Notes:
- Motion to Dismiss and Motion for Relief from Stay proceeding together to evidentiary hearing on June 23rd.
- Attorney Voelker prepared requests for production and motion to compel filing of operating statements and
provided to Debtor as would like documents in hand before depositions. Parties are cooperating. May be able to
work out conducting remote depositions.
- Regarding directive to produce checks and explain operating reports, Debtor to amend if necessary for
clarification or file supplement to address certain items - specifically significant items that appear to be
personal rather than business expenses. Amended MOR or supplement providing clarification to be filed in 14
days. To the extent all items are not fully addressed, may be addressed further at depositions.
- Outstanding MOR to be filed.
- Counsel directed to have a telephonic meeting every 2 weeks starting this Friday until back before the Court
again to attempt to resolve and narrow issues.


                                                                  Carlota M. Böhm
         FILED
                                                                  Chief U.S. Bankruptcy Judge
         4/14/20 4:35 pm
         CLERK
         U.S. BANKRUPTCY
         COURT - WDPA
